         Case 1:19-cv-07131-ALC Document 47 Filed 02/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDREA TANTAROS,                                        Case No. 1:19-cv-07131-ALC-RWL

                      Petitioner,

       -against-

FOX NEWS NETWORK, LLC,
THE ESTATE OF ROGER AILES,
WILLIAM SHINE, SUZANNE SCOTT,
DIANNE BRANDI, and ANDREA BRIGANTI,

                      Respondents.


                     NOTICE OF MOTION TO CERTIFY
                  THE COURT’S ORDER DENYING REMAND
         FOR INTERLOCUTORY REVIEW PURSUANT TO 27 U.S.C. § 1292(b)

       PLEASE TAKE NOTICE, that Petitioner Andrea Tantaros respectfully moves the Court

before the Hon. Andrew L. Carter, Jr., United States District Judge, Southern District of New

York, at the Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 1306,

New York, New York 10007 for an Order pursuant to 28 U.S.C. § 1292(b) certifying for

interlocutory review its December 17, 2019 Opinion & Order (ECF 40) denying Petitioner’s

motion to remand.

       PLEASE TAKE FURTHER NOTICE, that in support of her motion, Petitioner Andrea

Tantaros will rely upon the accompanying Memorandum of Law.

       PLEASE TAKE FURTHER NOTICE, that pursuant to the parties’ joint status report

(ECF 45) and Court’s Order dated January 10, 2020 (ECF 46), Respondents’ answering papers

are due on March 9, 2020 and Petitioners’ reply papers are due on March 24, 2020.

                           **The Next Page is the Signature Page**
        Case 1:19-cv-07131-ALC Document 47 Filed 02/06/20 Page 2 of 2



Dated: New York, New York
       February 6, 2020
                                        WOLF HALDENSTEIN ADLER
                                        FREEMAN & HERZ LLP

                                        /s/ Daniel Tepper
                                        Demet Basar
                                        Daniel Tepper
                                        270 Madison Avenue
                                        New York, New York 10016
                                        Tel.: (212) 545-4600
                                        Fax: (212) 686-0114
                                        basar@whafh.com
                                        tepper@whafh.com

                                        FEIN & DELVALLE, PLLC
                                        Bruce Fein (pro hac vice motion forthcoming)
                                        300 New Jersey Avenue NW
                                        Washington, DC 20001
                                        Tel.: 202-465-8727
                                        bruce@feinpoints.com

                                        Counsel to Petitioner, Andrea Tantaros

                                                                                 807987
